ACCEPTED
                                                                                          12-15-00083-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                    10/13/2015 1:06:12 PM
                                                                                                Pam Estes
                                                                                                   CLERK

                                 No. 12-15-00083

                                                                       FILED IN
                                                                12th COURT OF APPEALS
                    In the Twelfth District Court of    Appeals      TYLER, TEXAS
                                  Tyler, Texas                  10/13/2015 1:06:12 PM
                                                                       PAM ESTES
                                                                         Clerk
                            CARRIZO OIL & GAS, INC.,
                                  Appellant,

                                          v.

                    BARROW-SHAVER RESOURCES COMPANY,
                               Appellee.


                    On Appeal from the 7th Judicial District Court
                                Smith County, Texas
                               Cause No. 12-2565-A


     APPELLANT’S UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT’S BRIEF

      Appellant Carrizo Oil & Gas, Inc. (“Carrizo”) respectfully files this

Unopposed Second Motion for Extension of Time to File Appellant’s Brief. The

current deadline for filing Appellant’s Brief is October 23, 2015. Appellant requests

a 30-day extension of time for a new deadline of November 23, 2015.

      The reasons for this request are as follows:

      The reporter’s record in this case was filed on August 24, 2015, and it contains

36 volumes of transcripts and exhibits from a two-week jury trial. In reviewing the

Reporter’s Record, the undersigned noted that the questions and answers contained
in the videotaped depositions that were played to the jury at trial were not included

in the Reporter’s Record, although the parties agree that the portions of those

depositions designated by Plaintiff were in fact presented to the jury by video.

      In addition, the Clerk’s Record contains 15 volumes of papers, and there are

several items that need to be corrected and supplemented in the Clerk’s Record.

      Carrizo is working with opposing counsel to prepare a stipulation to complete

the Reporter’s Record. Carrizo will also be filing a Request to Supplement the

Clerk’s Record. Carrizo respectfully submits that it would be beneficial to the Court

and counsel to have a complete and accurate appellate record to cite in Carrizo’s

opening brief before that brief is filed.

      This extension is not sought for the purposes of delay. One prior extension

has been granted for this deadline.

      As set forth in the Certificate of Conference below, this motion for extension

of time is Unopposed.

      For these reasons, Appellant requests that the Unopposed Second Motion for

Extension of Time be extended 30 days to November 23, 2015.




                                            2
Respectfully submitted,

/s/ Marcy Hogan Greer
Marcy Hogan Greer
State Bar No. 08417650
mgreer@adjtlaw.com
ALEXANDER DUBOSE JEFFERSON &
TOWNSEND LLP
515 Congress Avenue, Suite 2350
Austin, Texas 78701-3562
Telephone: (512) 482-9300
Facsimile: (512) 482-9303

John M. Zukowski
State Bar No. 22293400
jmz@zbsplaw.com
Pascal Paul Piazza
State Bar No. 15966850
ppp@zbsplaw.com
ZUKOWSKI, BRESENHAN, SINEX &
PETRY, L.L.P.
1177 West Loop South, Suite 1100
Houston, Texas 77027
Telephone: (713) 965-7597
Facsimile: (713) 9639169

Charles H. Clark
State Bar No. 04274000
chc@charlesclarklaw.com
THE LAW OFFICES OF CHARLES H. CLARK
604 West Woldert Street
Tyler, Texas 75702
Telephone: (903) 593-2514
Facsimile: (903) 595-1294

ATTORNEYS FOR APPELLANT
CARRIZO OIL & GAS, INC.




3
                          CERTIFICATE OF CONFERENCE
      I certify that on October 8, 2015, I conferred with Deborah Race, counsel for

Plaintiff-Appellee Barrow-Shaver Oil & Gas Resources Company, and she stated

that her client does not oppose the relief sought in this motion for extension of time.

                                              /s/ Marcy Hogan Greer
                                              Marcy Hogan Greer


                             CERTIFICATE OF SERVICE
      On October 13, 2015, I electronically filed this motion with the Clerk of the

Court using the eFile.TXCourts.gov electronic filing system, which will send

notification of such filing to the following (unless otherwise noted below).

 Otis Carroll                    R. Clay Hoblit
 ocarroll@icklaw.com             choblit@hfdlaw.com
 Deborah Race                    HOBLIT FERGUSON DARLING L.L.P.
 drace@icklaw.com                2000 Frost Bank Plaza
 Collin M. Maloney               802 Carancahua
 emaloney@icklaw.com             Corpus Christi, Texas 78401
 IRELAND, CARROLL & KELLEY, P.C. Telephone: (361) 888-9392
 6101 S. Broadway, Suite 500     Facsimile: (361) 888-9187
 Tyler, Texas 75703
 Telephone: (903) 561-1600
 Facsimile: (903) 561-1071


Counsel for Appellee
Barrow-Shaver Resources Company

                                              /s/ Marcy Hogan Greer
                                              Marcy Hogan Greer




                                          4